Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9, 12-17, 19-20, 22 and 25-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over the 3GPP TR 22.827 Standards document listed as an “X” reference in the EPO search report (hereinafter “the Standards document”) in view of U.S. Patent Pub. 2021/0219226 to Liao. 

Regarding claim 1, the Standards document teaches a method of wireless communication performed by a user equipment (UE), comprising: 
determining whether a standalone non-public network (SNPN), to which the UE is not subscribed, permits access to subscribers of a network to which the UE is subscribed; and 
registering with the SNPN based at least in part on a determination that the SNPN permits access to subscribers of the network to which the UE is subscribed (see page 61, section 5.1.2.1 (as shown in Fig. 5.12.1-2, which teaches these two features of allowing a roaming UE to access an NPN (to which it is not subscribed), if it is determined that the NPN permits access to a PLMN to which the UE is subscribed, the UE is able to register and access the SNPN using PLMN subscription info, as recited.

Regarding the figure on page 61 of the Standards document, as it is unclear if the device attaching to the SNPN is a conventional UE, Liao is added.

In an analogous art, Liao teaches a conventional mobile user equipment UE, which receives lists of SNPNs (referred to as SN-IDs see Fig. 4), where other 5G PLMNs are connected or accessible through the SNPNs.  Regarding the other independent claims, see Fig. 2 which shows the conventional structures of a UE (such as memory and processor) which are the recited structures in claim 14 and the means and computer readable medium in claims 27 and 29). 

Therefore, as these documents teach registering with SNPNs in order to gain access to a PLMN, it would have bene obvious to modify the standards document to allow conventional UEs with PLMN subscriptions to access the SNPNs, for the reasons as taught in Liao (as SNPNs may be used to access PLMNs). 

Regarding claims 2, 15, 28 and 30, which recite “wherein determining whether the SNPN permits access to subscribers of the network comprises: receiving a communication that includes an SNPN identifier; and comparing the SNPN identifier to a set of SNPN identifiers corresponding to respective SNPNs that permit access to subscribers of the network”, see sections [0042] to [0050] of Liao, which teach the UE receiving the list of SN-IDs from the RAN base station node (step 406) and then subsequently selecting an SNPN network based on it’s connection to a PLMN-ID, as recited. 
Regarding claims 3 and 16, which recite “further comprising receiving, from a base station of the network, a configuration for the set of SNPN identifiers prior to determining whether the SNPN permits access to subscribers of the network”, see the Abstract and sections [0042] to [0048] of Liao, which teach receiving a broadcasted list of identifiers from the RAN node (recited “base station of the network”), which is then used in the comparisons described in sections [0048] to [0050], as mentioned above. 

Regarding claims 4 and 17, which recite “wherein determining whether the SNPN permits access to subscribers of the network comprises: receiving a communication that includes one or more network identifiers corresponding to respective networks of which subscribers are permitted access to the SNPN; and comparing an identifier of the network to the one or more network identifiers”, see steps 406 and 408 in Figs. 4A and 4B, as described in sections [0042] to [0050], which teach the UE receiving a list of network identifiers and then determining a “match”, which are the above steps of “receiving” and “comparing”, as recited.

Regarding claims 6 and 19, which recite “wherein the communication is a broadcast communication”, see sections [0042] to [0049] of Liao, which teach the RAN node broadcasting the list of SN-IDs, as recited.

Regarding claims 7 and 20, which recite “further comprising transmitting a request to receive the one or more network identifiers, wherein the communication that includes the one or more network identifiers is a response to the request”, see section [0208] of Liao, which teaches that in other embodiments the UE may transmit a request to receive the service information (SI), which includes the list of network identifiers.

Regarding claims 9 and 22, which recite “wherein the request is a first unauthenticated non-access stratum (NAS) message, a first authenticated NAS message, a first radio resource control (RRC) message, or a system information request message, and wherein the response is a second unauthenticated NAS message, a second authenticated NAS message, a second RRC message, or a system information block message”, as described above in the rejection of claim 7, see section [0208] of Liao, which teaches that the UE may transmit a request to receive the system information (SI), which includes the list of network identifiers, where the response is the system information blocks, as recited.

Regarding claims 12 and 25, which recite “wherein a first SNPN is determined to permit access to subscribers of a first network and a second SNPN is determined to permit access to subscribers of a second network, and wherein the method further comprises selecting the first SNPN or the second SNPN as the SNPN with which the UE is to register”, see Figs. 3-4 and sections [0042] to [0050] of Liao, which teach that the first SNPN is selected in order to connect to a specific PLMN, as recited.

Regarding claims 13 and 26, which recite “wherein registering with the SNPN comprises transmitting a subscription identifier associated with the network”, see the Standards document description which teaches sending the PLMN subscription information and see section [0035] of Liao, which teaches sending the network subscription information which is used to register with the network, as recited. 


Claims 5, 8, 10-11, 18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-4 and above, and further in view of U.S. Patent Pub. 2021/0099924 to Shih.

Regarding claims 5 and 18, which recite “wherein the one or more network identifiers are shortened network identifiers that correspond to full network identifiers of the respective networks, and the identifier of the network is a shortened identifier that corresponds to a full network identifier of the network”, as the references applied to claim 1 do not explicitly teach shortened network identifiers, Shih is added. 

In an analogous art, Shih teaches a mobile user equipment UE, which receives lists of SNPNs (see Figs. 3-4).  As described in sections [0237] to [0242], Shih teaches that the list may be in different forms where the list 306 in Fig. 3 shows shortened identifiers which correspond to longer more complete network identifiers (as shown in list 308), as recited.  
Therefore, as all these documents teach registering with SNPNs in order to gain access to a PLMN, it would have been obvious to modify the Standards document and Liao combination to receive shortened network identifiers in a list of SNPNs, as shorter identifiers are more efficient than longer identifiers.  
Regarding claims 8 and 21, which recite “further comprising receiving, prior to transmitting the request, another communication that indicates support for requests to receive the one or more network identifiers”, see section [0078] of Shih, which teaches that the cell indicates to the UE that white lists of PLMNs are available to the UE, as recited.

Regarding claims 10 and 23, which recite “wherein a plurality of SNPNs are determined to permit access to subscribers of the network, and wherein the method further comprises selecting the SNPN with which the UE is to register from the plurality of SNPNs”, see Fig. 4 and sections [0243] to [0245] of Shih, which teach selecting one of the SNPNs from the list, as recited. 

Regarding claims 11 and 24, which recite “wherein the SNPN is associated with an SNPN identifier having a highest priority among a set of SNPN identifiers associated with the plurality of SNPNs”, see sections [0042] and [0048] of Liao, which teach that the list of SN-IDs is prioritized, as recited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646